DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2. 	Claims 1-2, 4-18, 20-22 and 24-37 are pending upon entry of amendment filed on 4/7/21.

Claims 20-22 stand withdrawn from consideration by the examiner under 37 CFR 1.142(b) as being drawn to a nonelected invention/species.

Claims 1-2, 4-18 and 24-37 are under consideration in the instant application.

3.	The following rejections remain.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

6.	Claim 1-2, 4-18 and 24-37 are rejected under 35 U.S.C. 103 as being unpatentable over Jolles et al. (Adv Ther 2011, vol. 28(7), pp. 521-533, of record) in view of U.S. Pub 2011/0060290 (of record) and U.S. Pub 2006/0076536 (of record) for the reasons set forth in the office action mailed on 7/5/22.

Jolles et al. teach use of HIZENTRA (e.g. immunoglobulin formulation comprising 20% polyclonal human IgG preparation that are 98% pure with proline and polysorbate, table 1, p. 522) that is suitable for subcutaneous or intravenous administration.  Jolles et al. further teach that the HIZENTRA is stable at room temperature for more than 24 months in the dark (p. 524, e.g. protected from light).

IN addition, Jolles et al. teach the intent or consideration of HIZENTRA in that the HIZENTRA is meant to be used in self administration to improve health related quality of life and the preparation infused with conventional pumps or syringe infused systems.  For training self administration, accurate dosage is critical (p.530-531).

The studies have indicated that the preparation provides additional treatment options that are convenient for patient and adequate trainings thereof (p. 525-532).  It is customary to use 23-25 gauge needle and syringe (p. 529).  Given that the HIZENTRA is identical to the claimed immunoglobulin formulation set forth in claim 1, claims 35-37 reciting lower absorbance at 350nm and/or having lower anticomplementary activity after 24 months at 25oC are included in this rejection. 

Claims 35-37 reciting “stable over a period of at least 36 months at 25oC”, “having lower absorbance at 350nm and/or a lower anticomplementary activity (ACA) after 24 months at 25oC” are expected properties of the Hizentra product especially with the syringe with near zero headspace and included in this rejection.  

As the declarant has indicated that the HIZENTRA approved on 3/4/10 is packaged in glass vial and the HIZENTRA disclosed in the Jolles reference has been considered to that extent.

The disclosure of the Jolles (corrected) differs from the claimed invention in that it does not teach the use of prefilled polymer syringes or coating of interior wall of syringe barrel, headspace of the syringe being less than 20% and use of FeO as oxygen scavenger as in claims 1, 8-9, 13 and 34 and of the instant application.

The ‘290 publication teaches the use of prefilled syringe to prevent breakage (claims 24-26) headspace of syringes must be minimized near zero ([0093-0095, 209]) and prefilled syringes (including syringe, tips, plunger) that are made of cycloolefin polymer and polypropylene polymers can be coated ([213-215]).  Claim 9 reciting the headspace is less than 20% is included in this rejection for detectable headspace is zero ([0213]). Given that the syringe barrel can be coated with silicone ([214]) and plunger includes polyethylene polymer ([215]), it meets the limitations of claims 7-9.  The nearzero headspace ensures reshielding of needle ([210]).  The syringes have luer lock for attaching administration tools (p.25-29, examples 2-3)
The ‘536 publication teaches the use of oxygen scavenger packaging systems comprises multi-layer packaging as well as use of FeO as scavenger for improvement of stability by maintaining the oxygen level (p. 1-2, claims 1-20).  The ‘536 publication further teaches packaging in multiple packages providing adequate sealings or provide pillows to prevent leakage (p. 3-4).

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the nearzero headspace as taught by the ‘290 publication and oxygen scavenger packaging with laying FeO as in ‘536 publication to the Jolles reference. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the nearzero headspace ensures reshielding of needles and additional scavenger adds stability by reducing oxidation of antibody.

From the teachings of the references, it would have been obvious to one of ordinary skill in the art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence to the contrary.

Applicant’s response filed on 9/29/22 has been fully considered but they were not persuasive.

Applicant has asserted that the rejection is flawed as the characteristics set forth in p. 8 of the response have not been considered.  The characteristics include stability after 24 months at 25oC, lower absorbance at 350nm and/or ACA.  Applicant has further asserted that the immunoglobulins in glass vials provide enhanced stability (based on Bolli Declaration) and one is not motivated to switch to polymer syringes.
Moreover, Applicant has asserted the cited references fail to provide any data concerning oxygen scavenger with discoloration of immunoglobulin and preventing oxidation provides unexpected success in avoiding problems associated with immunoglobulin handlings.

However, claim 1 of the instant application does not require comparison between Hizentra in glass vial or in polymer syringes upon storage 24months at 25oC with ACA and/or lowing absorbance.  Applicant has argued the limitations that are not recited.
Although Applicant has argued that the Hizentra in glass vials show enhanced stability one would not turn to polymer prefilled syringes, the glass materials are associated with breakage upon shipping, it is deemed natural to consider polymer material to prevent breakage issue.
In addition, the pre-filled syringes provide adequate dosage. Applicant is reminded that the reasons to modify references may often suggest what the inventor has done but for different purpose to solve different problem.  See MPEP 2144.

Further, the oxygen scavenger is present to prepare oxygen impermeable conditions to further prevent from oxidation in the teachings from ‘536 publication.  The additional layer of oxygen protection expects to improve oxidation. As disclosed in p.24-25 of the instant specification, the lowering absorbance and ACA were attributed by the secondary packaging with oxygen scavenger.  In addition, Applicant acknowledges no significant differences were shown but slightly less discoloration was observed upon increase with storage time (p. 24).  The secondary packaging (oxygen scavenger) attributed significantly lower discoloration and lower ACA (p. 25).  As such, Applicant’s assertion of having unexpected property or assertion based on the comparison between the glass vial and polymer syringe is flawed.  Note Fig 1 of the instant application shows ACA is lower in the glass vial than polymer syringes.  Therefore, there seems to be reasonable expectation of success and motivation to combine the references and rejection is maintained herein.

7.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

8.	Claim(s) 1, 2, 4-18 and 24-37 stand rejected on the ground of nonstsatutory obviousness type double patenting as being unpatentable over claims 1, 11, 12 and 17 of U.S. Pat. 8,715,652 (of record) in view of Jolles et al. (Adv Ther 2011, vol. 28(7), pp. 521-533, newly cited), U.S. Pub 2011/0060290 (of record) and U.S. Pub 2006/0076536 (of record) for the reasons set forth in the office action mailed on 7/5/22.

Although the conflicting claims are not identical, they are not patentably distinct from each other because both claims recite compositions comprising polyclonal antibody and oxygen scavenger.

The claims of the ‘652 patent differs from the claimed invention in that it does not teach the use of prefilled syringes and oxygen scavenger air tight packages as in claim 1 of the instant application.

The teachings of the Jolles reference, ‘290 publication and ‘536 publication have been discussed, supra.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize the nearzero headspace as taught by the ‘290 publication and oxygen scavenger packaging with laying FeO as in ‘536 publication to the Jolles reference. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the nearzero headspace ensures reshielding of needles and additional scavenger adds stability by reducing oxidation of antibody.

In light of discussion above in sections 5-6 of the office action, the rejection is maintained.

9.           No claims are allowable. 

10.	        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yunsoo Kim whose telephone number is 571-272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5:00pm.   If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Yunsoo Kim
Patent Examiner
Technology Center 1600
November 30, 2022

/YUNSOO KIM/Primary Examiner, Art Unit 1644